Motion for a stay granted unless respondent Workmen’s Compensation Board shall, within 15 days after receipt of the order to be entered herein, move to dismiss the appeal on the ground it has decided to re-examine the claim and upon the return of such motion appropriate directions shall be made as to the disposition of the appeal now pending. (Matter of Hutton v. Ford Motor Co., 3 A D 2d 169; Matter of Piekut v. Philip Fleischer, Inc., 276 App. Div. 702.) Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.